El Juez Asociado Se. Figueras,
emitió la opinión del tribunal.
Este es nn caso originado en la corte municipal de San Hermán y de ésta pasó en grado de apelación á la Corte de Distrito de Mayagüez en donde, después de nuevamente juz-gado el acusado Felipe Padilla, se le condenó en Io. de febrero de 1907, por-un delito contra el derecho electoral, á la pena de cincuenta dollars de multa ó en su defecto á un mes de cárcel y costas.
Contra este fallo también apeló.
Pero no hay pliego de excepciones, ni exposición de hechos, ni siquiera ha comparecido el apelante ante esta Corte Su-prema y por tales razones tal parece que su único propósito, al interponer este nuevo recurso, ha sido retardar el cumpli-miento de la sentencia condenatoria dictada por la corte de Mayagüez.
Se ha cumplido en el señalamiento de la pena con el artí-culo 322 del Código de Enjuiciamiento- Criminal y como no consta en el récord que se haya cometido algún error fundamental, la sentencia apelada debe confirmarse con las costas al apelante.
Confirmada.
Jueces concurrentes: Sres. Presidente Quiñones y Asocia-dos, Hernández, MacLeary y Wolf.